               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CHERYL HOWRY,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-18-1004-STE
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

application for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       On December 19, 2012, Plaintiff filed an application for disability benefits alleging

an onset date of August 2, 2009. (TR. 88). The Social Security Administration (SSA)

denied the application at the initial and reconsideration levels, and on October 3, 2014,
an Administrative Law Judge (ALJ) issued an unfavorable decision. (TR. 88-96). The

Appeals Council denied Plaintiff’s request for review, and Ms. Howry did not file an appeal

in federal court. (TR. 48-49).

       On March 22, 2016, Plaintiff filed a second application for disability benefits

alleging an onset date of August 9, 2009. (TR. 24). Later, Plaintiff amended her onset

date to October 4, 2014—the day following the date of the first unfavorable decision.

(TR. 24). Plaintiff’s date last insured was December 31, 2014. (TR. 25-26). Thus, the

relevant period of disability for the second application was October 4, 2014 through

December 31, 2014. See Hamlin v. Barnhart, 365 F.3d 1208, 1213 (10th Cir. 2004)

(noting that the relevant period for assessing disability ran from the day after the

adjudication on the prior application to the last disability insured date).

       Initially and on reconsideration, the SSA denied Plaintiff’s second application for

benefits. Following a hearing, an ALJ issued another unfavorable decision. (TR. 24-32).

The Appeals Council denied Plaintiff’s request for review. (TR. 10-12). Thus, the second

decision of the ALJ became the final decision of the Commissioner and the subject of the

instant appeal.1




1
  In the decision, the ALJ stated that Plaintiff was not under a disability between August 9, 2009
(the original alleged onset date) through December 31, 2014 (the date last insured). (TR. 25,
32). The Court assumes this was a typographical error, as the ALJ recognized the amended onset
date and the date last insured, which represents the period of disability. See supra, Hamlin.




                                                2
II.   THE ADMINISTRATIVE DECISION

      The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 404.1520. At step one, the ALJ determined that Plaintiff did not engage in substantial

gainful activity between her amended alleged onset date of October 4, 2014 through

December 31, 2014, her date last insured. (TR. 27). At step two, the ALJ determined that

Ms. Howry had the following severe impairments: degenerative disc disease with

radiculopathy and osteopenia. (TR. 27). At step three, the ALJ found that Plaintiff’s

impairments did not meet or medically equal any of the presumptively disabling

impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1 (TR. 27).

      At step four, the ALJ concluded that during the relevant period, Ms. Howry retained

the residual functional capacity (RFC) to:

      [P]erform light work as defined in 20 CFR 404.1567(b) except she can
      occasionally balance, stoop, kneel, crouch, crawl, and climb ramps and
      stairs; is unable to climb ladders, ropes, and scaffolding; can occasionally
      reach overhead with the bilateral upper extremities; and can frequently, but
      not constantly, handle and finger bilaterally.

(TR. 28). With this RFC, the ALJ concluded that Ms. Howry was unable to perform any

past relevant work. (TR. 30). Thus, the ALJ proceeded to step five and presented the RFC

limitations to a vocational expert (VE) to determine whether there were other jobs in the

national economy that Plaintiff could perform. (TR. 60-61). Given the limitations, the VE

identified three jobs from the Dictionary of Occupational Titles. (TR. 61). The ALJ adopted




                                             3
the testimony of the VE and concluded that Ms. Howry was not disabled at step five based

on her ability to perform the identified jobs. (TR. 31-32).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). Under the “substantial evidence” standard, a court looks to an existing

administrative record and asks whether it contains “sufficien[t] evidence” to support the

agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

“Substantial evidence … is more than a mere scintilla … and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. at 1154 (internal citations and quotation marks omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.    ISSUES PRESENTED

       Ms. Howry alleges: (1) the ALJ erred in his treatment of evidence which pre-dated

the period of disability; (2) the ALJ failed to discuss Ms. Howry’s inability to afford

treatment when evaluating the RFC; (3) the ALJ failed to consider Plaintiff’s mental




                                             4
impairments at step four; and (4) a lack of substantial evidence to support the RFC. (ECF

No. 18:8-27).

V.     CONSIDERATION OF EVIDENCE WHICH PRE-DATED THE PERIOD OF
       DISABLITY

       As stated, the relevant period of disability is October 4, 2014 through December

31, 2014. See supra. According to Ms. Howry, the ALJ erred in his treatment of evidence

which pre-dated this period. (ECF No. 18:8-15). Specifically, Plaintiff argues that the ALJ

erred in evaluating: (1) a medical opinion from treating physician, Dr. Jeffrey Floyd, which

was rendered in January 2013 and (2) all “treatment notes” prior to the amended onset

date of October 4, 2014. (ECF No. 18:8-15). The Court agrees with Ms. Howry.

       On January 3, 2013, Dr. Floyd authored a “Residual Functional Capacity

Questionnaire” which outlined Plaintiff’s specific abilities and limitations in several work-

related areas. (TR. 308-314). According to Dr. Floyd, Plaintiff suffered from cervical

stenosis, cervical radiculopathy, and lumbar degenerative disc disease which caused her

pain and weakness and only allowed her to:

          •     sit and stand for 20 minutes at a time;

          •     sit, stand, and walk for a maximum of 2-3 hours during an 8-hour workday;

          •     occasionally lift less than 10 pounds;

          •     handle, finger, and reach, bilaterally, 20% of an 8-hour workday;

          •     never stoop, crouch, or kneel; and

          •     climb stairs 5% of an 8-hour workday.




                                               5
(TR. 308-309; 311-312). Dr. Floyd also stated that Ms. Howry would need: (1) to sit in a

recliner or lay down each day for a total of 2 hours, (2) a job that permitted shifting at

will from sitting, standing, or walking, and (3) to take unscheduled breaks every 20-30

minutes, lasting 10-15 minutes each. (TR. 308-309; 311-312). Dr. Floyd based his

opinions on direct observation, physical examination of Ms. Howry, medical records,

clinical testing, Plaintiff’s reports, and imaging studies. (TR. 314). Dr. Floyd’s opinions

clearly conflict with the RFC, which allows Ms. Floyd to:

            •   perform “light” work;2

            •   “occasionally” stoop, crouch, kneel, and climb stairs;3

            •   “occasionally” reach bilaterally; and

            •   “frequently” handle and finger, bilaterally.4

(TR. 28).

       The ALJ noted Dr. Floyd’s opinions, but gave them “no weight” because they had

pre-dated the period of disability. (TR. 30). But the Tenth Circuit Court of Appeals has


2
   Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most
of the time with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b).

3
  The Selected Characteristics of Occupations Defined in the Revised Dictionary of Occupational
Titles states that “occasionally” involves an activity existing up to 1/3, or 33% of an 8-hour day.
U.S. Dept. of Labor, Selected Characteristics of Occupations Defined in the Revised Dictionary of
Occupational Titles (1993) Appendix C.
4
   The Selected Characteristics of Occupations Defined in the Revised Dictionary of Occupational
Titles states that “frequently” involves an activity between 1/3-2/3, or 33%-66% of an 8-hour
day. U.S. Dept. of Labor, Selected Characteristics of Occupations Defined in the Revised Dictionary
of Occupational Titles (1993) Appendix C.



                                                6
squarely held that evidence of limitations is still relevant even when it precedes the

alleged onset date. See Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004) (“even

if a doctor’s medical observations regarding a claimant’s allegations of disability date from

earlier, previously adjudicated periods, the doctor’s observations are nevertheless

relevant to the claimant’s medical history and should be considered by the ALJ.”).

       If an ALJ completely rejects an opinion from a treating physician, he must give

“specific, legitimate reasons” for doing so. Watkins v. Barnhart, 350 F.3d 1297, 1300

(10th Cir. 2003) (internal citations omitted). Here, the ALJ’s sole reason for discounting

Dr. Floyd’s opinions involved an issue of timing, with the ALJ noting that the opinions had

been rendered “in January 2013, almost two years prior to the claimant’s amended

alleged onset date and prior to the prior ALJ decision.” (TR. 30). The ALJ’s lone rationale

is an insufficient basis on which to completely reject Dr. Floyd’s opinion. See Ingle v.

Berryhill, No. CIV-16-385-CG, 2017 WL 3981349, at *5 (W.D. Okla. Sept. 11, 2017) (“the

fact that [the treating physician’s] Medical Opinion was informed by treatment that

predated the disability period would not, by itself, justify rejection of that opinion.”)

(emphasis added) (citing Hamlin, supra). On this basis, remand is warranted for

reconsideration of Dr. Floyd’s opinion.

       The ALJ also acknowledged other “treatment notes” but stated that because they

were rendered “prior to the amended alleged onset date and part of a prior ALJ Decision

… res judicata applie[d] to that evidence.” (TR. 29). According to Plaintiff, the ALJ




                                             7
improperly discounted that evidence, dismissing it under a principle of “res judicata.” (ECF

No. 18:13-15). The Court agrees.

       Res judicata applies in the social security context when there has been a “previous

determination or decision ... about [the claimant’s] rights on the same facts and on the

same issue or issues, and this previous determination has become final by either

administrative or judicial action.” Poppa v. Astrue, 569 F.3d 1167, 1170 (10th Cir. 2009).

Here, because Ms. Howry did not appeal the first ALJ decision to the district court, res

judicata prohibits a re-examination of that prior decision. See Hunter v. Astrue, 321 F.

App’x 789, 791 (10th Cir. 2009) (“[Plaintiff] did not appeal [a previous] denial, and

therefore res judicata prohibits reexamination of that final decision.”). However,

reconsideration of evidence from a previously adjudicated period does not re-open a claim

that is barred under the principle of res judicata. See Hamlin, at 1215, n. 8. In fact,

evidence from a prior decision which pre-dates the relevant period “is pertinent … if it

illuminates the claimant’s condition during the relevant period.” Hunter, at 794.

       Here, the ALJ based the RFC, in part, on an MRI from October 2, 2014. See TR.

30. Interestingly, that report pre-dates the relevant period by two days, but the ALJ

obviously deemed it relevant. The MRI noted:

          •   Moderate diffuse degenerative disc disease;

          •   Loss of normal cervical lordosis with a mild reversal centered at C5-6;

          •   Mild degenerative central stenosis at C5-6;

          •   Moderate to severe stenosis at C5-6;




                                             8
            •   Significant central canal space narrowing at C6-7; and

            •   Moderate severe stenosis at C6-7.

(TR. 319). The MRI evidence is consistent with the evidence the ALJ dismissed under a

theory of res judicata, which, by the ALJ’s own recitation, showed that Plaintiff:

            •   was diagnosed with osteopenia in 2012 and has been on narcotics for neck
                pain since 2012;

            •   noted ongoing complaints of neck pain, radiating down her left arm;

            •   exhibited decreased range of motion of the neck, as well as spinous
                weakness; and

            •   was diagnosed with herniated nucleus pulposus (cervical) and cervical
                radiculopathy.

(TR. 29).

       Clearly, the first decision rendered final any further adjudication of the claims

adjudicated therein, specifically, whether Ms. Howry was disabled between August 2,

2009 and October 3, 2014. However, under circumstances involving a separate, later

period of disability, this Court has held that an ALJ was not “relieved … of [his] duty to

consider medical evidence existing before [the onset date of the second application].”

Fee v. Colvin, No. CIV-13-1107-W, 2014 WL 4929455, at *3 (W.D. Okla. Sept. 30, 2014)

(emphasis added) (citing Hamlin, supra). Here, the ALJ stated that he would not consider

any evidence that had pre-dated the amended alleged onset date. (TR. 29). However,

the ALJ contradicted himself by relying on the October 2, 2014 MRI to support the RFC

determination. (TR. 30). The ALJ’s consideration of the MRI was proper, but his refusal

to consider other evidence which pre-dated the relevant period was not. See supra,




                                             9
Hamlin. The error was especially egregious because the evidence the ALJ discounted was

consistent with the evidence the ALJ relied on.

         In sum, the Court concludes that: (1) under Hamlin, evidence from a prior

adjudicated period is relevant to adjudicating a new period of disability and should be

considered and (2) res judicata applies to the consideration of claims, not evidence, the

consideration of which does not re-open a previously adjudicated application for benefits.

Accordingly, the Court concludes that the ALJ committed legal error in refusing to consider

evidence which had been previously considered in the prior application under the principle

of res judicata. See Hamlin; Lowry v. Colvin, No. CIV–13–43–L, 2014 WL 174469, at *1,

*4 (W.D. Okla. Jan. 13, 2014) (adopting magistrate judge’s recommendation to reverse

the Commissioner’s decision where the plaintiff’s alleged onset date was based on the

denial of a previous application and the ALJ failed to discuss medical evidence pre-dating

that time; the magistrate judge admonishing that on remand, “the ALJ should discuss all

of the medical evidence including the medical evidence that does not support his

findings”).

VI.      CONSIDERATION OF PLAINTIFF’S INABILITY TO AFFORD TREATMENT

         Ms. Howry alleges that the RFC, which relied, in part, on “limited treatment

notes,”5 lacked substantial evidence because the ALJ failed to consider Plaintiff’s inability

to afford treatment. (ECF No. 18:15-18). Apparently, Plaintiff believes that the ALJ’s

reference to “limited treatment notes” referred to an overall lack of records supporting


5
    (TR. 30).




                                             10
Plaintiff’s claim. It is true, that an “inability to pay may provide a justification for a

claimant’s failure to seek treatment.” Threet v. Barnhart, 353 F.3d 1185, 1190, n. 8 (10th

Cir. 2003). However, it is not altogether clear that the ALJ’s reference to “limited

treatment notes” referred to a lack of evidence, which could have been explained by Ms.

Howry’s inability to afford treatment. Instead, it appears as though the ALJ’s reference

to “limited treatment notes” refers to his discounting any evidence which pre-dated the

period of disability. See TR. 29-30 (ALJ’s dismissal of Dr. Floyd’s opinion and other

evidence based on timing and a theory of res judicata). But as discussed, the ALJ’s

dismissal of such evidence was improper. See supra.

       The Court does not recognize an independent error based on the ALJ’s failure to

consider Plaintiff’s inability to afford treatment. However, the Court notes that on remand,

if the ALJ relies on a lack of treatment, even after considering all of the evidence from

the previously, adjudicated periods, he or she must also consider Ms. Howry’s inability to

afford treatment, which has been documented throughout the record. See TR. 75, 225,

230, 288, 291.

VII.   CONSIDERATION OF PLAINTIFF’S MENTAL IMPAIRMENTS AT STEP
       FOUR

       At step two, the ALJ found that Ms. Howry’s mental impairments involving

depression and anxiety were not considered “medically determinable impairments.” (TR.

27). As a result, the ALJ stated that these impairments “w[ould] not be considered in

[evaluating] the residual functional capacity.” (TR. 27). Citing Wells v. Colvin, 727 F.3d




                                            11
1061 (10th Cir. 2003), Ms. Howry argues that the ALJ’s cursory treatment of the mental

impairments was legally insufficient. (ECF No. 18:18-21). The Court agrees.

       In Wells, the ALJ had made a step-two finding that the plaintiff’s mental

impairments were not severe. Wells, 727 F.3d at 1068. The ALJ then stated: “[t]hese

findings do not result in further limitations in work-related functions in the [RFC] below.”

Id. at 1069 (brackets in original). The Tenth Circuit Court of Appeals stated that the ALJ’s

language “suggest[ed]” that he may have relied on his step-two findings to conclude that

the plaintiff had no limitations at step four based on mental impairments. Id. at 1069. If

so, the Court stated, such a conclusion would be considered “inadequate under the

regulations” because the RFC analysis at step four required “a more detailed assessment”

“describing how the evidence supports each conclusion, citing specific medical facts.” Id.

(emphasis in original).

       Under Wells, an ALJ may not substitute his findings of non-severity in lieu of a

more thorough discussion of how the impairments may result in work-related limitations

at step four. Id. at 1068-1071. Indeed, Wells states: “a conclusion that the claimant’s

mental impairments are non-severe at step two does not permit the ALJ simply to

disregard those impairments when assessing a claimant’s RFC and making conclusions at

steps four and five.” Id. at 1068-1069. Here, as argued by Ms. Howry, the ALJ did

precisely what the Court prohibited under Wells—made a statement regarding the non-

severity of a mental impairment at step two and thereafter refused to consider the impact

of the impairment at step four. This error warrants remand.




                                            12
VIII. PLAINTIFF’S REMAINING ALLEGATION OF ERROR

       Finally, Plaintiff alleges that the RFC lacked substantial evidence. (ECF No. 18:22-

27). But the Court will not address this issue, as it will likely be affected on remand,

following a reconsideration of Dr. Floyd’s opinion, the evidence which pre-dated the

period of disability, and Plaintiff’s non-severe mental impairments. See Robinson v.

Barnhart, 366 F.3d 1078, 1085 (10th Cir. 2004) (“We will not reach the remaining issues

raised by claimant because they may be affected by the ALJ’s resolution of this case on

remand.”).

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES AND REMANDS the

Commissioner’s decision.

       ENTERED on September 27, 2019.




                                             13
